Wagner, Judge,
delivered tbe opinion of the court.
This case was tried before the court sitting as a jury, and afte hearing the evidence the verdict was for the plaintiff, and judgment was rendered thereon. From that judgment the defendant has appealed.
We have examined the whole record and find that no exceptions were saved to the rulings of the court, and no instructions were asked for or given. There is, therefore, no point of law preserved for this court to review.
At the end of the bill of exceptions we find it stated that to all the rulings, orders and judgment of the court the defendant excepted. But this court has always held that that was not sufficient and would not be noticed.
The exception must be saved to the specific ruling in the progress of the cause. When a question of law is sought to be raised on tbe trial, instructions should always be asked for so as to enable this court to see on what theory the court below decided.
As there is no question of law before us, tbe judgment must be affirmed.
Judge Adams concurs, Judge Bliss absent.